Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8-10 recites the limitation "the unannealed" in line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VANELLI et al. (2016/0215092).
	Regarding claims 1-2, 11, and 12, VANELLI et al. discloses a method of forming an annealed additive manufacturing powder, comprising:
	increasing a temperature of the additive manufacturing powder, wherein the powder comprises a thermoplastic elastomer, such as polyethylene [0073] or polyamide [0074], wherein the temperature is increased to a temperature above the glass transition temperature of the powder but below a melting temperature of the powder for a first period of time [0073]; and 
	decreasing the temperature of the powder at least 10 degrees Celsius (-10°C/min to 50°C – step (4) [0073]) after the first period of time (24hrs [0073]).
	Regarding claim 3, VANELLI et al. discloses the first melting temperature is higher than the secondary melting temperature [0055].  
	Regarding claims 16 and 18-20, VANELLI et al. discloses a method of making an article [0032], comprising:
	applying a first layer of annealed additive powder in a build compartment [0028]-[0030] wherein the annealed additive manufacturing powder comprises a plurality of annealed powder particles comprising thermoplastic elastomer [0073]-[0074];
	affixing a portion of the plurality of powder particles to each other in the first layer [0028]-[0030]; and
	forming an additive manufactured article [0031].	
	Regarding claim 17, VANELLI et al. discloses during the object’s formation, the remaining unfused (e.g., unsintered) powder, which is excluded from the object, remains in place to physically support the various layers of powder.  After the object’s entire shape is formed, the remaining unfused powder is separated from the object.  Accordingly, the remaining unfused powder is processed (e.g., partially reused, and/or blended with fresh powder) for making another object [0031].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over VANELLI et al. (2016/0215092) as applied to claims 1-3, 11-12, and 16-20 above, and in further view of WERNER et al. (5,356,945).
	The teachings of VANELLI et al. are applied as described above for claims 1-3, 11-12, and 16-20.
	Regarding claim 7, VANELLI et al. is silent to the thermoplastic polymer to be of polyurethane.  However, WERNER et al. teach that polyurethanes can be used as powders which can be processed like thermoplastics and post-cured (Abstract).  Such polyurethane powders can be annealed (C10:L18-20).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the thermoplastic polyurethane powder of WERNER et al. for the thermoplastic polymer of VANELLI et al. for the predictable results of forming or annealing the three-dimensional article.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VANELLI et al. (2016/0215092) as applied to claims 1-3, 11-12, and 16-20 above, and in further view of JARVIS (EP 2564714-of record).
	The teachings of VANELLI et al. are applied as described above for claims 1-3, 11-12, and 16-20.
	Regarding claims 13-15, VANELLI et al. is silent to the said article produced be an article of footwear.  However, JARVIS discloses it is well known in the art to create soles for footwear by annealing layers of thermoplastic elastomeric powder [0022]-[0023], [0029].  Therefore, it would have been obvious to one of ordinary skill in the art to have formed an article of footwear as disclosed by JARVIS with the method of VANELLI et al.

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742